


109 HR 6294 IH: To provide children born in the United States with the

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6294
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Marchant
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide children born in the United States with the
		  same citizenship and immigration status as their mothers.
	
	
		1.Short titleThis Act may be cited as the End
			 Birth Citizenship to Illegal Aliens Act of 2006.
		2.Determination of
			 citizenship and immigration status for a child born in the United States based
			 on citizenship and immigration status of the child’s motherNotwithstanding any other provision of law,
			 a child born in the United States (as defined in section 101(a)(38) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(38)) shall have the same
			 citizenship and immigration status at birth as the citizenship and immigration
			 status of the child’s mother.
		
